Name: Commission Implementing Regulation (EU) NoÃ 1246/2012 of 19Ã December 2012 amending Regulation (EC) NoÃ 616/2007 opening and providing for the administration of Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries and derogating from that Regulation for 2012-2013
 Type: Implementing Regulation
 Subject Matter: animal product;  Asia and Oceania;  foodstuff;  trade;  tariff policy;  America;  agricultural activity;  European Union law
 Date Published: nan

 21.12.2012 EN Official Journal of the European Union L 352/16 COMMISSION IMPLEMENTING REGULATION (EU) No 1246/2012 of 19 December 2012 amending Regulation (EC) No 616/2007 opening and providing for the administration of Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries and derogating from that Regulation for 2012-2013 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 144(1) and 148, in conjunction with Article 4 thereof, Whereas: (1) The Agreements in the form of an Exchange of Letters between the European Union and Brazil and between the European Union and Thailand, approved by Council Decision 2012/792/EU (2) provide for new quantities of processed poultry meat to be allocated to Brazil, Thailand and other third countries. It is therefore appropriate to amend Commission Regulation (EC) No 616/2007 (3) to take into account the new quantities. (2) Regulation (EC) No 616/2007 provides for a specific management method for the tariff quotas based on the origin of the products concerned. The new quotas should be managed in the same way. (3) Regulation (EC) No 616/2007 should therefore be amended accordingly. (4) The Agreements with Brazil and Thailand enter into force on 1 March 2013 while the quotas concerned are opened on an annual basis for the period from 1 July to 30 June. It is therefore appropriate to provide for derogations from certain provisions of Regulation (EC) No 616/2007 as to be amended by this Regulation. In particular, the annual quantity for the quota year 2012/2013 should be reduced on a pro rata basis. Furthermore, as it is not possible to lodge applications in advance for the new quotas to enter into force on 1 March 2013 a single quota period should apply from 1 March 2013 until 30 June 2013 and a derogation should be laid down to the normal application period provided in Article 5(1) of Regulation (EC) No 616/2007. The validity period of import licences should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 616/2007 Regulation (EC) No 616/2007 is amended as follows: (1) In Article 1, paragraph 1 is replaced by the following: 1. The tariff quotas in Annex I to this Regulation are hereby opened for imports of the products covered by the agreements between the Union and Brazil, and the Union and Thailand, as approved by Decision 2007/360/EC and Council Decision 2012/792/EU (4). The tariff quotas are opened on an annual basis for the period from 1 July to 30 June. (2) Article 3 is replaced by the following: Article 3 1. With the exception of quotas in Groups Nos 3, 4B, 5B and 6B, the quantity established for the annual quota period shall be spread out over four subperiods, as follows: (a) 30 % from 1 July to 30 September; (b) 30 % from 1 October to 31 December; (c) 20 % from 1 January to 31 March; (d) 20 % from 1 April to 30 June. 2. The annual quantity established for quotas in Groups Nos 3, 4B, 5B and 6B shall not be divided into subperiods. 3. The annual quantities established for quotas in Groups Nos 5A and 5B shall be managed by attributing import rights as a first step and issuing import licences as a second.; (3) Article 4 is amended as follows: (a) in paragraph 1, first and second subparagraphs, the terms Group No 5 are replaced by Groups Nos 5A and 5B; (b) in paragraph 4, the terms Groups Nos 3, 6 and 8 are replaced by Groups Nos 3, 6A, 6B and 8; (c) paragraph 5 is amended as follows: (i) in the first subparagraph, the terms Group No 5 are replaced by Groups Nos 5A and 5B; (ii) in the second subparagraph, point (b), the terms Groups No 3, 6 and 8 are replaced by Groups Nos 3, 6A, 6B and 8; (iii) in the third subparagraph, the terms Group No 5 are replaced by Groups Nos 5A and 5B; (d) in paragraph 6, the terms Groups Nos 3, 6 and 8 are replaced by Groups Nos 3, 6A, 6B and 8; (e) in paragraph 7, third subparagraph, the terms Groups Nos 3 and 6 are replaced by Groups Nos 3, 6A and 6B; (4) Article 5 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Applications for import rights for Groups Nos 5A and 5B and for import licences for the other groups may be submitted only in the first seven days of the third month preceding each quota period or subperiod.; (b) in paragraph 2 the terms Group No 5 are replaced by Groups Nos 5A and 5B and the terms Groups Nos 1, 4 and 7 are replaced by Groups 1, 4A, 4B and 7; (c) paragraph 3 is replaced by the following: 3. Member States shall notify the Commission, by the 14th day of the month in which applications are submitted, of the total quantities in kilograms requested, broken down by order number and origin.; (d) in paragraph 5, first and second subparagraphs, the terms Group No 5 is replaced by Groups Nos 5A and 5B; (5) Article 6 is amended as follows: (a) paragraph 1 is amended as follows: (i) in point (a), the terms Group No 5 is replaced by Groups Nos 5A and 5B; (ii) point (b) is replaced by the following: (b) for Groups Nos 5A and 5B and not later than the 10th day of the month following each quota period or subperiod, of the quantities covered by licences they have issued during that quota period or subperiod.; (b) in paragraph 3, the second subparagraph is replaced by the following: For Groups Nos 3, 4B, 5B and 6B, the notification referred to in point (a) of the first subparagraph shall not apply.; (c) paragraph 4 is replaced by the following: 4. The quantities covered by paragraphs 1 and 3 shall be expressed in kilograms and broken down by order number. The quantities covered by paragraph 2 shall be expressed in kilograms and broken down by order number and origin.; (6) in Article 7, paragraph 1 is replaced by the following: 1. By way of derogation from Article 22 of Commission Regulation (EC) No 376/2008 (5), the import licences shall be valid for 150 days from the first day of the quota period or subperiod for which they were issued. For Groups Nos 5A and 5B licences shall be valid for 15 working days from the actual date of issuing, in accordance with Article 22(2) of Regulation (EC) No 376/2008. Import rights shall be valid from the first day of the quota period or subperiod for which the application has been lodged, and until 30 June of the same quota period. (7) Article 8 is replaced by the following: Article 8 1. Release for free circulation within the quotas referred to in Article 1 of this Regulation shall be subject to the presentation of a certificate of origin issued by the competent authorities of Brazil (for Groups Nos 1, 4A, 4B, and 7) or Thailand (for Groups Nos 2, 5A and 5B) in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93. 2. Paragraph 1 shall not apply to Groups Nos 3, 6A, 6B and 8.; (8) Annex I is replaced by the text set out in the Annex to this Regulation. Article 2 Derogations from Regulation (EC) No 616/2007 For the quota period from 1 July 2012 to 30 June 2013 and as regards the tariff quotas corresponding to order numbers 09.4251, 09.4252, 09.4253, 09.4254, 09.4255, 09.4256, 09.4257, 09.4258, 09.4259, 09.4260, 09.4261, 09.4262, 09.4263, 09.4264 and 09.4265, referred to in Annex I to Regulation (EC) No 616/2007 as amended by Article 1 of this Regulation, the following derogations shall apply: (a) the quota period is opened from 1 March to 30 June 2013 and the annual quantity is reduced by 67 %; (b) the subperiods set out in Article 3(1) of Regulation (EC) No 616/2007 shall not apply; (c) applications for import licences and import rights as referred to in Article 5(1) of that Regulation may be submitted only in the first seven days of January 2013; (d) the import licences for all Groups except those for Groups Nos 5A and 5B shall be valid from 1 March 2013 until 30 June 2013. Article 3 Entry into force and application This Regulation shall enter into force on 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in the Member States. Done at Brussels, 19 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 351, 21.12.2012, p. 47. (3) OJ L 147, 5.6.2007, p. 3. (4) OJ L 351, 21.12.2012, p. 47.; (5) OJ L 114, 26.4.2008, p. 3.; ANNEX ANNEX I Poultry meat, salted or in brine (1) Country Group No Management periodicity Order number CN code Customs duty Annual quantity (tonnes) Brazil 1 Quarterly 09.4211 ex 0210 99 39 15,4 % 170 807 Thailand 2 Quarterly 09.4212 ex 0210 99 39 15,4 % 92 610 Other 3 Annual 09.4213 ex 0210 99 39 15,4 % 828 Preparations of poultry meat other than turkey Country Group No Management periodicity Order number CN code Customs duty Annual quantity (tonnes) Brazil 4A Quarterly 09.4214 1602 32 19 8 % 79 477 09.4251 1602 32 11 630  ¬/t 15 800 09.4252 1602 32 30 10,9 % 62 905 4B Annual 09.4253 1602 32 90 10,9 % 295 Thailand 5A Quarterly 09.4215 1602 32 19 8 % 160 033 09.4254 1602 32 30 10,9 % 14 000 09.4255 1602 32 90 10,9 % 2 100 09.4256 1602 39 29 10,9 % 13 500 5B Annual 09.4257 1602 39 21 630  ¬/t 10 09.4258 ex 1602 39 85 (2) 10,9 % 600 09.4259 ex 1602 39 85 (3) 10,9 % 600 Other 6A Quarterly 09.4216 1602 32 19 8 % 11 443 09.4260 1602 32 30 10,9 % 2 800 6B Annual 09.4261 1602 32 11 630  ¬/t 340 09.4262 1602 32 90 10,9 % 470 09.4263 1602 39 29 10,9 % 220 09.4264 ex 1602 39 85 (2) 10,9 % 148 09.4265 ex 1602 39 85 (3) 10,9 % 125 Preparations of turkey meat Country Group No Management periodicity Order number CN code Customs duty Annual quantity (tonnes) Brazil 7 Quarterly 09.4217 1602 31 8,5 % 92 300 Other 8 Quarterly 09.4218 1602 31 8,5 % 11 596 (1) Applicability of the preferential arrangements is determined on the basis of the CN code and is subject to the meat salted or in brine being poultrymeat of CN 0207. (2) Processed duck, geese, guinea fowl meat, containing 25 % or more but less than 57 % by weight of poultry meat or offal. (3) Processed duck, geese, guinea fowl meat, containing less than 25 % by weight of poultry meat or offal.